               Case 19-22483-AJC       Doc 362     Filed 07/07/20     Page 1 of 15



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:
                                                     CASE NO. 19-22483-AJC

COSTA HOLLYWOOD PROPERTY OWNER, LLC.


Debtor.
____________________________/

                  NOTICE OF FEDERAL RULE OF BANKRUPTCY
             PROCEDURE 2004 EXAMINATION DUCES TECUM OF DEBTOR

         The Creditor, Costa 402, Inc., by and through the undersigned counsel, and pursuant to

Local Rule 2004-1 and Fed. R. Bankr. P. 2004, gives notice that it will conduct the examination of

the Corporate Representative of the Debtor, COSTA HOLLYWOOD PROPERTY OWNER,

LLC., regarding the subject matter identified on Schedule “A” via Zoom, on July 24, 2020 at 10:00

A.M.

         Via Zoom Web Conference:

   (1) the Link and Meeting ID will be provided to all counsel via email by Esquire Deposition

         Solutions, LLC. Counsel for deponent is directed to forward the Link and Meeting ID to

         deponent.

   (2) If deponent is not represented by counsel, Esquire Deposition Solutions, LLC will email

         the Link and Meeting ID to deponent.

         The purpose for the examination is to investigate assets, debts, and any other ancillary

matters relating to the administration the case prescribed by Rule 2004(b), Federal Rules of

Bankruptcy Procedure.
             Case 19-22483-AJC          Doc 362      Filed 07/07/20       Page 2 of 15



       Pursuant to Local Rule 2004-1(b)-(c), the Corporate Representative shall bring to the

examination and produce for inspection, those items listed on the attached Schedule “B” or

alternatively, if this deposition is remote, provide electronic copies at least three days prior

to the deposition.


                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on July 7,

2020, via the Court's Notice of Electronic Filing upon Registered Users set forth on the attached

Exhibit 1 and via U.S. Mail upon the Manual Notice List and the Master Service List, pursuant

to Local Rule 2002-1 (H), Designation of Master Service List in Chapter 11 Cases, attached as

Exhibit 2.


                                                                 /Steven M. Davis/
                                                                 Steven M. Davis
                                                                 Counsel for Petitioners
                                                                 Becker Poliakoff, PA
                                                                 121 Alhambra Plaza, Suite 1000
                                                                 Coral Gables, Fl. 33134
                                                                 Florida Bar Number 894249
                                                                 sdavis@beckerlawyers.com




                                            LAW OFFICES
                                       BECKER & POLIAKOFF
                       121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                     TELEPHONE (305) 262-44332
             Case 19-22483-AJC          Doc 362      Filed 07/07/20       Page 3 of 15




                                         SCHEDULE A

       Debtor shall present for examination the person or persons who it has designated as the

corporate representative who consent to serve in that capacity to testify regarding the following

subjects:

       1.     Hotel rental program at Costa Hollywood

       2.     Units in the hotel rental program

       3.     Rules for units not in the hotel rental program

       4.     Front desk procedures

       5.     Units currently being rented outside of the hotel rental program

       6.     Management of Costa Hollywood

       7.     Management of the hotel program at Costa Hollywood

       8.     Current Staffing at Costa Hollywood

       9.     Contractors currently working at Costa Hollywood

       10.    Security at Costa Hollywood

       11.    Valet Parking at Costa Hollywood

       12.    Reserve accounts for units in the hotel rental program

       13.    Accounts holding security deposits for units not in the hotel rental program




                                            LAW OFFICES
                                       BECKER & POLIAKOFF
                       121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                     TELEPHONE (305) 262-44333
              Case 19-22483-AJC           Doc 362      Filed 07/07/20       Page 4 of 15



                                            SCHEDULE B

                                           DEFINITIONS

       “Communication” means any oral, written or digital utterance, notation, recording, photo,

video, and audio recording or statement of any nature whatsoever, by anyone and to whomsoever

made, including correspondence, conversations, notes, dialogues, discussions, emails, text

messages, social media posts, posts and communications on all communication platforms

including, without limitation, Facebook, LinkedIn, Twitter, Instagram, Reddit, Microsoft Teams,

Gchat, Slack, Salesforce Chatter, Gira, Google Hangouts, Asana and Trello, Workplace by

Facebook, Stride, Hipchat, Stride, and Zoom. The term “Communication” includes “Electronically

Stored Information” as defined below.

        “Concerning” means relating to, referring to, describing, evidencing, mentioning,

affecting, showing, reflecting, touching on, bearing on or constituting.

       “Document” is used in the broadest sense permitted under the Rules of Civil Procedure and

includes, but is not limited to, all originals, non-identical copies and copies with marginal notations

or interlineations of any writing, sworn statement, deposition transcript, affidavit, recording,

photograph, video, audio recording, computer data, emails, text messages, social media posts,

items on all communications platforms including, without limitation, Facebook, LinkedIn, Twitter,

Instagram, Reddit, Microsoft Teams, Gchat, Slack, Salesforce Chatter, Gira, Google Hangouts,

Asana and Trello, Workplace by Facebook, Stride, Hipchat, Stride, Zoom or other item containing

information of any kind or nature, however produced or reproduced, whatever its origin or

location, and regardless of the form maintained. The term “Document” includes “Electronically

Stored Information” as defined below.



                                              LAW OFFICES
                                         BECKER & POLIAKOFF
                         121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                       TELEPHONE (305) 262-44334
                 Case 19-22483-AJC          Doc 362      Filed 07/07/20       Page 5 of 15



           The terms “Document” and “Communication” further mean any Document or

Communication in the possession, custody, or control of the entities and individuals to whom this

discovery is directed together with their employees, agents and attorneys. Without limitation, an

entity or individual is deemed to be in “control” as used in the preceding sentence of a Document

or Communication if that entity or individual has the right to secure it or a copy of it from another

entity or individual having actual possession thereof.

           “Electronically Stored Information” refers to all computer, tablet, phone or electronically

stored or generated data and information, and includes all attachments to and enclosures with any

requested item, and all drafts thereof. Electronically Stored Information includes information

stored in any format and on any storage media whether fixed, portable, removable or in the cloud.

Electronically Stored Information includes, without limitation, title or name, file name, author,

date and time of creation, date and time of all edits, identity of author, identity of owner, identities

of editors, identities of recipients, history of changes, email header information, history of who

viewed an item and when viewed, audit trails, logs and email routing information.

           “All Documents” means every Document or group of Documents or Communication as

above defined that are known to you or that can be located or discovered by reasonably diligent

efforts.

           “Including” shall mean including but not by way of limitation.

           “Person” means any natural person, individual, proprietorship, partnership, corporation,

association, organization, joint venture, firm, or other business enterprise, governmental body,

group of natural persons or other entity.

           “Rental Program” shall refer to the rental program operated either directly or through a

hotel operator or manager for the hotel owner, Costa Hollywood Property Owner, LLC.
                                                LAW OFFICES
                                           BECKER & POLIAKOFF
                           121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                         TELEPHONE (305) 262-44335
                 Case 19-22483-AJC         Doc 362      Filed 07/07/20       Page 6 of 15



       “Costa Hollywood” shall refer to the property located at 777 North Ocean Drive,

Hollywood Beach, FL 33019.

       “You” and “your” shall mean the Person or Persons that this Request is directed to.

       All capitalized terms not otherwise defined herein shall have the same meaning ascribed to

them in the Complaint.

       All words in the present tense include the past, and all words in the past tense include the

present tense.

       As used herein, the singular shall include the plural, the plural shall include the singular,

and masculine, feminine, and neuter shall include each of the other genders.

                                           INSTRUCTIONS

       1.         Each Request should be responded to separately indicating that you will produce

the Documents or items requested. If any of the requested Documents cannot be produced in

full, produce to the extent possible, specifying the reasons for the inability to produce the

remainder.

       2.         In producing these Documents, you are required to furnish all Documents known

or available to you regardless of whether the Documents are possessed: directly by you, or by

your agents, employees, representatives, or investigators; or by your present or former attorneys

or its agents, employees, representatives, or investigators; or by your affiliates, predecessors,

corporations, partnerships or other legal entities controlled by or in any manner affiliated with

you.

       3.         Electronically Stored Information – Form of Production: Unless the parties

agree otherwise, all Electronically Stored Information must be produced in its native form. By

way of example, and without limitation, this means Documents originally created as Microsoft

                                               LAW OFFICES
                                          BECKER & POLIAKOFF
                          121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                        TELEPHONE (305) 262-44336
              Case 19-22483-AJC          Doc 362      Filed 07/07/20       Page 7 of 15



Word files, Excel spreadsheets, and PowerPoint presentations must be produced as .doc, .xls, and

.ppt (or successor file types) electronic files, respectively, without redaction of metadata.

Similarly, emails must be produced in .msg, .pst, .eml or .nsf file formats. Emails must be

produced so that the full header is accessible and readable. For avoidance of doubt, no

Electronically Stored Information shall be produced in paper, .tif, .pdf, and/or other similar non-

native format without prior written consent from undersigned counsel.

        4.     If Electronically Stored Information is not reasonably useable in its native form,

then all software, instructions, or tools necessary to make the information reasonably useable

must also be provided or identified. To the extent that identical information is available in

multiple forms of Electronically Stored Information, you need only produce the Electronically

Stored Information in one native form.

        5.     Unless otherwise stated in an individual request, the relevant time period for these

Requests is January 1, 2017 through the date upon which your response is served.

                               REQUESTS FOR PRODUCTION

        1.     Rental Program agreements for each unit in the Rental Program.

        2.     Statement of account for each unit in the Rental Program showing all income,

expenses, and occupancy attributable to each unit from the inception of each rental contract to

date.

        3.     Statement of account for each unit in the Rental Program showing Gross Room

Rental Revenue, Net Rental Revenue, and Service Fee as defined in the rental program

agreements, attributable to each unit from the inception of each rental contract to date.

        4.     Itemizations of all cash reserve funds collected pursuant to Rental Program

agreements.
                                             LAW OFFICES
                                        BECKER & POLIAKOFF
                        121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                      TELEPHONE (305) 262-44337
                Case 19-22483-AJC         Doc 362      Filed 07/07/20       Page 8 of 15



          5.     A current bank statement for the reserve funds indicated in the prior request.

          6.     Daily occupancy reports from the inception of the Rental Program to date.

          7.     Escrow agreements Debtor has entered into with any escrow agent to hold

security deposits for renting owners.

          8.     An accounting of all security deposits placed with the Debtor by Renting unit

Owners.

          9.     Evidence that each housekeeping/engineering vendor and any other vendor

operating at Costa Hollywood has current commercial general liability insurance.

          10.    Evidence that each housekeeping/engineering vendor and any other vendor

operating at Costa Hollywood has satisfied bonding requirements established by the shared

facilities manager.

          11.    Evidence that each housekeeping/engineering vendor and any other vendor

operating at Costa Hollywood has all required governmental licenses including occupational

licenses.

          12.    Current account statements for shared facility assessments for each residential

unit and commercial unit at Costa Hollywood.

          13.    Leases entered into where the Costa Hollywood Property Owner, LLC is the

lessor.

          14.    Leases entered into where the Costa Hollywood Property Owner, LLC is the

lessee.

          15.    Management Services Contract between Costa Hollywood Property Owner, LLC

and any management company.



                                              LAW OFFICES
                                         BECKER & POLIAKOFF
                         121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                       TELEPHONE (305) 262-44338
              Case 19-22483-AJC         Doc 362      Filed 07/07/20       Page 9 of 15



      16.      Contracts with any booking agencies including but not limited to Hotels.com, and

Orbitz.com.

      17.      Contracts with any entity providing marketing services for Costa Hollywood.

      18.      Contracts with any hotel operator or manager operating a Rental Program at Costa

Hollywood.




                                            LAW OFFICES
                                       BECKER & POLIAKOFF
                       121 ALHAMBRA PLAZA • 10TH FLOOR • CORAL GABLES, FL 33134
                                     TELEPHONE (305) 262-44339
             Case 19-22483-AJC         Doc 362      Filed 07/07/20     Page 10 of 15




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Alejandro R Alvarez service@ara-lawfirm.com
      Scott Andron sandron@broward.org
      Robert C. Arnold bob@thevictorialawgroup.com,
       bankruptcy@thevictorialawgroup.com
      Eric N Assouline ena@assoulineberlowe.com, ah@assoulineberlowe.com
      Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
       law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
      Jeffrey S. Berlowitz jberlowitz@siegfriedrivera.com, jortega@siegfriedrivera.com
      Rodrigo S Da Silva rodrigo@rdasilvalaw.com, kimberly@rdasilvalaw.com
      Yasin Daneshfar ydaneshfar@bplegal.com,
       ecuellar@bplegal.com;kbrown@bplegal.com;FTLefile@bplegal.com;tfritz@beckerlawy
       ers.com
      Steven M Davis sdavis@bplegal.com
      Darin A DiBello dibello@fasidibellolaw.com, perry@fasidibellolaw.com
      Michael P Dunn michael.dunn@dunnlawpa.com,
       rbasnueva@dunnlawpa.com;mzucker@dunnlawpa.com
      Julie Feigeles jf@womenatlawfl.com, way@womenatlawfl.com
      Jerold C Feuerstein jfeuerstein@kandfllp.com,
       litigation@kandfllp.com;CValenzuela@kandfllp.com;skossar@kandfllp.com;skossar@k
       andfllp.com
      David L Gay dgay@carltonfields.com,
       cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net
      Brandon J Hechtman bhechtman@wickersmith.com
      John B. Hutton III huttonj@gtlaw.com,
       mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com
      Kimberly H Israel kisrael@mcglinchey.com, jglus@mcglinchey.com
      Mark Journey mjourney@broward.org, swulfekuhle@broward.org
      Michael R Kassower mkassower@fwblaw.net, mrothman@fwblaw.net
      Andrew V Layden alayden@bakerlaw.com,
       orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com
      James C. Moon jmoon@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;ltann
       enbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Meaghan E Murphy mmurphy@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@melandrussin.com;mmurphy@ecf.courtdrive
       .com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov




                                                                                            EXHIBIT 1
             Case 19-22483-AJC          Doc 362     Filed 07/07/20      Page 11 of 15




      Alberto H Orizondo aorizondo@aglawpa.com, bfernandez@aglawpa.com
      Alexander S Orlofsky alex@orlofskylawfirm.com
      Christina V Paradowski cvp@trippscott.com,
       bankruptcy@trippscott.com;hbb@trippscott.com
      Meghan E Paraschak meghan@orlofskylawfirm.com
      Chad P Pugatch cpugatch.ecf@rprslaw.com
      Alexis S Read alexis.read@dunnlawpa.com, asr@alexisreadlaw.com
      Humberto E Rivera humberto@hriveralaw.com,
       G61034@notify.cincompass.com;humberto@ecf.courtdrive.com
      Raymond L Robinson teri@rrobinsonlaw.com, ray@rrobinsonlaw.com
      Victor K Rones vrones@victorkronespa.com, jrones@victorkronespa.com
      Peter D. Russin prussin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltan
       nenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Zana Michelle Scarlett Zana.M.Scarlett@usdoj.gov
      James Schwitalla jwscmecf@bellsouth.net,
       miamibkcmyecf@gmail.com;schwitallajr74031@notify.bestcase.com
      Zach B Shelomith zbs@lsaslaw.com,
       fpd@lsaslaw.com;info@lsaslaw.com;zshelomith@ecf.inforuptcy.com
      Ryan Tables tableslawgroup.patty@gmail.com
      Roy L. Weinfeld rlw@weinfeldlaw.com
      Andrew D. Zaron azaron@leoncosgrove.com, jgomez@leoncosgrove.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

       Michael R. Kassower
       FRANK WEINBERG & BLACK, P.L.
       7805 SW 6th Court
       Plantation, FL 33324

       Jairo Romero
       16979 NW 19th Street
       Pembroke Pines, FL 33028

       Robb Udell
       100 SE 2nd ST 29th Flr
       Miami, FL 33131
            Case 19-22483-AJC        Doc 362   Filed 07/07/20   Page 12 of 15




U.S. Trustee: (Notice provided via NEF)         HVAC Associates, Inc.
Office of The United States Trustee             PO Box 1355
51 SW First Avenue, Room 1204                   Pompano Beach, FL 33061
Miami, FL 33130
                                                Italkraft LLC
Debtor-in-Possession: (via U.S. Mail)           2900 NW 77 Ct
Costa Hollywood Property Owner, LLC             Doral, FL 33122
777 North Ocean Drive
Hollywood, FL 33019                             Lenny's Cleaning, Painting
                                                & Waterproofing, Inc.
Debtor-in-Possession’s Attorney:                10040 NW 46 St
(Notice provided via NEF)                       Fort Lauderdale, FL 33351

Peter D. Russin, Esquire                        Tropic Fire Protection, Inc.
James C. Moon, Esquire                          922 SW 36th Ave
Meland Russin & Budwick, P.A.                   Boynton Beach, FL 33435
3200 Southeast Financial Center
200 South Biscayne Boulevard                    United Leasing, Inc.
Miami, Florida 33131                            PO Box 5089
                                                Evansville, IN 47715
Secured Creditors: (via U.S. Mail)
777 N. Ocean Drive, LLC                         United States and its agencies:
c/o MRFS LLC                                    (via U.S. Mail)
825 Third Avenue, 37th Floor                    Internal Revenue Service
New York, NY 10022                              P.O. Box 7346
                                                Philadelphia, PA 19101-7346
777 N. Ocean Drive, LLC
c/o Jerold C. Feuerstein                        Internal Revenue Services
Kriss & Feuerstein LLP                          Insolvency Unit
360 Lexington Ave #6502                         7850 S.W. 6th Court
New York, NY 10017                              Mail Stop 5730
                                                Plantation, FL 33324
Baker Concrete Construction, Inc.
5555 Anglers Ave, Suite 1A                      Notice of Appearances:
Fort Lauderdale, FL 33312                       (Notice provided via NEF
                                                Upon Registered Users)
Beauchamp Construction Co Inc.
c/o Benjamin K. Artzt                           Victor K. Rones, Esq.
2100 Ponce de Leon Blvd, Ste 825                Attorney for Costa Investors LLC, Creditor
Coral Gables, FL 33134                          16105 NE 18th Avenue,
                                                North Miami Beach, FL 33162
Design Engineering Group, LLC
c/o Harvey, F William, Esq.
5402 Red Cypress Lane
Fort Lauderdale, FL 33319




                                                                                   EXHIBIT 2
            Case 19-22483-AJC        Doc 362   Filed 07/07/20   Page 13 of 15
                      MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Andrew V. Layden, Esq.                          Paul J. Battista, Esq.
Attorneys for New Continent Ventures, Inc.      Mariaelena Gayo-Guitian, Esq.
Baker & Hostetler LLP                           Attorneys for 777 N. Ocean Drive, LLC
200 S. Orange Ave.                              Genovese Joblove & Battista, P.A.
SunTrust Center, Suite 2300                     100 SE 2nd Street, Suite 4400
Orlando, FL 32801-3432                          Miami, Florida 33131

Jerold C. Feuerstein, Esq.                      Mark A. Journey, Esq.
Attorneys for 777 N. Ocean Drive, LLC           Scott Andron, Esq.
KRISS & FEUERSTEIN LLP                          Attorneys for Broward County, Florida
360 Lexington Avenue, Suite 1200                Broward County Attorney
New York, New York 10017                        Governmental Center, Suite 423
                                                115 South Andrews Avenue
Michael P. Dunn, Esq.                           Fort Lauderdale, Florida 33301
Alexis S. Read, Esq.
Attorneys for Evolution Hospitality, LLC        Julie Feigeles, Esq.
Dunn Law P.A.                                   Attorneys for Eduardo Reyes Herrera
66 W. Flagler Street, Ste. 400                  and Astrid Aurora Arevalo Molina
Miami, FL 33130                                 Feigeles & Haimo LLP
                                                7900 Peters Road, Suite B-200
Humberto Rivera, Esq.                           Fort Lauderdale, FL 33324
Attorneys for Professional Blinds
Systems, Inc.                                   Kimberly Held Israel, Esq.
Rivera Law Firm, P.A.                           Attorneys for United Leasing, Inc.
P.O. Box 211746                                 McGlinchey Stafford
Royal Palm Beach, FL 33421                      10407 Centurion Parkway North, Suite 200
                                                Jacksonville, FL 32256
Raymond L. Robinson, Esq.
Attorneys for Pamela Terry                      Alberto H. Orizondo, Esq.
RobinsonLaw, P.A.                               Attorneys for Italkraft, LLC
1501 Venera Avenue, Suite 300                   Law Office of Alexis Gonzalez, P.A.
Coral Gables, FL 33146                          3162 Commodore Plaza, Suite 3E
                                                Coconut Grove, Florida 33133
Brandon J. Hechtman, Esq.
Attorneys for Evolution Hospitality LLC and     Darin A. DiBello, Esq.
AMO Hospitality Group LLC                       Attorneys for Belet Investments, LLC
Wicker Smith O’hara                             Darin A. DiBello, Esq.
Mccoy & Ford, P.A.                              FASI & DIBELLO, P.A.
2800 Ponce de Leon Boulevard                    150 S.E. 2nd Avenue, Suite 1010
Suite 800                                       Miami, FL 33131
Coral Gables, FL 33134
            Case 19-22483-AJC         Doc 362   Filed 07/07/20   Page 14 of 15
                      MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Jeffrey S. Berlowitz, Esq.                       Christina V. Paradowski, Esq.
Attorneys for La Cuisine, LLC                    Attorneys per ECF Nos. 178-187
SIEGFRIED RIVERA                                 Tripp Scott, P.A.
201 Alhambra Circle, Eleventh Floor              110 S.E. Sixth Street, Fifteenth Floor
Coral Gables, FL 33134                           Fort Lauderdale, Florida 33301

Andrew D. Zaron, Esq.                            Eric N. Assouline, Esq.
Attorneys for Beauchamp Construction             Attorneys for Monike Troncoso
Co., Inc.                                        Assouline & Berlowe, P.A.
LEÓN COSGROVE, LLP                               Miami Tower
255 Alhambra Circle, Suite 800                   100 SE 2nd Street, Suite 3105
Coral Gables, Florida 33134                      Miami, FL 33131

Max A. Goldfarb, Esq.                            Yasin Daneshfar, Esq.
Attorneys for Lenny’s Cleaning, Panting          Attorneys for Hyvac Mechanical
& Waterproofing                                  Services, Inc.
Biscayne Building – Suite 802                    Becker & Poliakoff, P.A.
19 West Flagler Street                           1 East Broward Blvd., Suite 1800
Miami, FL 33130-4406                             Ft. Lauderdale, FL 33301

Chad P. Pugatch, Esq.                            Rafael Recalde, Esq.
Attorneys for Baker Concrete Construction        Attorneys for Gustavo Carlos
Rice Pugatch Robinson, et al.                    Lescovich Ramos
101 NE 3rd Avenue, Suite 1800                    Recalde Law Firm, P.A.
Ft. Lauderdale, FL 33301                         10800 Biscayne Blvd., Suite 440
                                                 Miami, FL 33161
Robert C. Arnold, Esq.
Attorneys for Estate of Pablo Haeffner           Alejandro R. Alvarez, Esquire
The Victoria Law Group                           Attorneys for Visualscape, Inc.
80 SW 8th St., Suite 2000                        ARA LAW FIRM
Miami, FL 33130                                  355 Alhambra Circle, Suite 1100
                                                 Coral Gables, Florida 33134
James Schwitalla, Esquire
Attorneys for Mr. Glass Doors                    Rodrigo S. Da Silva, Esq.
& Windows, Inc.                                  Attorneys for High Horizons, LLC
The Bankruptcy Law Offices                       Law Offices of Rodrigo S. Da Silva, P.A.
of James Schwitalla, P.A.                        777 Arthur Godrey Road, Suite 402
12954 S.W. 133 Court                             Miami Beach, Florida 33140
Miami, Florida 33186
                                                 Roy L. Weinfeld, P.A.
Zach B. Shelomith, Esquire                       Attorneys for the Estate of Pablo Haeffner
Attorneys for Betje Investments LLC              2665 S. Douglas Road, Suite 805
2699 Stirling Road, Suite C401                   Miami, FL 33133
Ft. Lauderdale, Florida 33312
             Case 19-22483-AJC       Doc 362   Filed 07/07/20   Page 15 of 15
                       MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


20 Largest Unsecured Creditors:                 Mr. Glass Doors & Windows Inc.
(via U.S. Mail)                                 8120 NW 84 St
                                                Miami, FL 33166
Centrada Solutions, LLC
5010 Riverside Drive, # 300                     National Fire Protection, LLC
Irving, TX 75039                                3125 W Commercial Blvd, # 200
                                                Ft Lauderdale, FL 33309
Cielo Restaurant LLC                            Pablo Haeffner & Rita Cassia DaSilva
777 N Ocean Dr                                  c/o Alexander M. Turner, Esq.
# SF                                            Law Offices of Alexander M. Turner, P.A.
Hollywood, FL 33019                             317 Seventy First St
                                                Miami Beach, FL 33141
D-Essentials Inc.
218 S Dixie Hwy                                 Poma Construction Corp.
Hallandale, FL 33009                            2049 SW Poma Dr
                                                Bldg#1
FA Development and Real Estate                  Palm City, FL 34990
343 Commercial Street
#212                                            Renacer LLC
Boston, MA 02109                                444 Brickell Ave
                                                Suite 828
General Caulking And Coatings Co., Inc.         Miami, FL 33131
101 NW 176 St
Mami, FL 33169                                  Ruben Eduardo Reyes Herrera
                                                c/o Thomas R. Shahady
Gustavo Carlos Lescovich Ramos                  Shahady & Wurtenberger, P.A.
Parada 6 de la Brava                            7900 Peters Rd, Ste B-200
Edif Icon Bravia Depto #707                     Fort Lauderdale, FL 33324
Punta del Este
URUGUAY                                         SOS Security LLC
                                                PO Box 6373
Hyvac, Inc.                                     Parsippany, NJ 07054
312 S Military Trail
Deerfield Beach, FL 33442                       Stones Unlimited, LLC
                                                By and through, Registered Agent
Italkraft LLC                                   Kevin D. Mercer, P.A.
2900 NW 77 Ct                                   10800 Biscayne Blvd
Doral, FL 33122                                 Suite 700
                                                Miami, FL 33161
JM Plastering, Inc.
16333 NW 84 PL                                  Unlimited Electrical Contractors
Hialeah, FL 33016                               3500 Park Central Blvd N
                                                Pompano Beach, FL 33064
La Cuisine Intl Distributors, Inc.
2005 NW 115 Ave
Miami, FL 33172
